DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 9/16/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WILLIAM F KRAIG/           Supervisory Patent Examiner, Art Unit 2896                                                                                                                                                                                             




Drawings
I. Coloring photographs and drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
II. The drawings include a reference character not mentioned in the description
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 13 in Figs. 2A-2D. This element number was deleted from the specification in the amendment filed June 29, 2021, however, it is still present in Figs. 2A-2D. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 
III. The drawings contain unlabeled elements
The drawings are objected to because the cylinders in element 30 of Figs. 1A and 1B are not labeled and it is unclear what these cylinders are. In the remarks filed June 29, 2021, Applicant states “Fig. 1A shows arrows for photons emitted from the vacancies V30, and these photons reflect back-and-forth along a waveguide” (pg. 14) and “the photonic crystal waveguide 40 includes more than the horizontal box along the top of device D” (pg. 15). However, there is no labeling of any waveguide in element 30, and there is no indication from the drawings that the photonic crystal waveguide 40 includes more than the horizontal box along the top of the device D since only the horizontal box along the top of the device D is labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In determining that the claims do not satisfy the enablement requirement, the examiner has considered each of the factors specified in In re Wands. (858 F.2d 731, 737 (Fed. Cir. 1988).)
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The limitations lacking enablement are as follows:
I: The full scope of “semiconductor vacancy qubit structure” in claims 1, 11 and 20 is not enabled.
The specification, while being enabling for nitrogen vacancy centers in SiC or diamond, does not reasonably provide enablement for any semiconductor vacancy in any material or for any vacancy in any semiconductor material that forms a qubit. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
	A: The breadth of the claims
A typical X-vacancy qubit requires two materials: the atom X that is adjacent the vacancy and the host material in which the vacancy and the extra atom are located. For example, a nitrogen vacancy center, which is the most well-known vacancy qubit structure, is a nitrogen atom next to a vacancy in a diamond lattice. However, since the language of the limitation in question is not conventional language with respect to how vacancies qubits are termed (see the 112b rejection and analysis of this limitation, below), the scope of the term semiconductor vacancy qubit structure in claims 1, 11 and 20 is taken to mean a qubit wherein either the vacancy-adjacent material or the host material is a semiconductor. Stated another way, the scope of the limitation semiconductor vacancy qubit structure in claims 1, 11 and 20 covers all vacancy-adjacent materials (usually dopants) in all materials that could be usable as a qubit, wherein either the vacancy-adjacent material or the host material is a semiconductor. 
B: The nature of the invention, and C: The state of the prior art 
Quantum computing devices are new, cutting edge technology and require a deep understanding of quantum mechanics to make and use. The only currently known usable vacancy qubits are nitrogen vacancy (NV) centers in diamond (applicant cited Wikipedia article in 9/16/2021 Appeal Brief) and adjacent silicon and carbon vacancies (divacancies) in SiC (Awschalom group, “Room Temperature Coherent Control of Defect Spin Qubits in Silicon Carbide” cited in the 8/6/2021 Notice of References Cited, hereinafter the Awschalom group reference). 
Further, vacancy qubits are still being researched, as evidenced by the Awschalom group reference. This reference suggests that there is active research into additional vacancy qubits, but the technology is still in its infancy. Vacancies must be used in specific manners to be usable as qubits (Awschalom group reference, pages 4-5), none of which are discussed by applicant. Further, the Awschalom group reference indicates that vacancy qubits in SiC are a hot topic and the current focus of research (page 6). 
D: The level of one of ordinary skill, and E: The level of predictability in the art
	As noted before, the only currently known vacancy qubits are nitrogen vacancy centers in diamond (applicant cited Wikipedia article) and adjacent silicon and carbon vacancies (divacancies) in SiC (Awschalom group reference). As to the predictability of other vacancy qubits, the Awschalom group reference indicates that there is a high bar for determining which vacancies are usable (page 4), and that specific pulse techniques are necessary to increase the coherence to make vacancies operable as a qubit (page 5). Thus, not only would one of ordinary skill in the art not know which of the many materials that fall into the category of semiconductor vacancies could be used as a qubits, but there is also no direction on how one would implement these vacancies as a qubit. There is large amount of unpredictability and experimentation necessary to determine what can and cannot be a vacancy qubit.
	Per MPEP 2164.03:
However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims… In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required… This is because it is not reasonably predictable from the disclosure of one species, what other species will work.
Therefore, it is not reasonably predictable, based on only knowing two materials with usable vacancies for qubits, which other semiconductor materials will work. 
F: The amount of direction provided by the inventor, and G: The existence of working examples
	Paragraph [0023] of the instant specification states “the semiconductor vacancy qubit structure 30 comprises at least one of silicon carbide (SiC), diamond (C), and any appropriate semiconductor material.” Further, ¶ [0030] of the instant specification states “providing the semiconductor vacancy qubit structure 30 comprises providing at least one of silicon (SiC), diamond (C), and any semiconductor material, e.g., an appropriate semiconductor material for a desired implementation.” Beyond this short explanation, there is no guidance regarding how to form a semiconductor vacancy qubit structure. 
As far as working examples, Applicant cites the well-known nitrogen vacancy centers in the background section of the specification (¶ [0004]), but does not give any specific materials in working examples. While the specification mentions SiC and diamond (in the paragraphs noted above), there are no actual examples with either of the two materials.
H: The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The Awschalom group reference discloses that, while certain defects or vacancies may be usable as qubits, special techniques are required to make them so (pages 4-6). Thus while some vacancies may be promising for qubits, they may not have long enough coherence times to make them usable. Further, others may be configurable as qubits only using special techniques. Thus, determining which semiconductor materials would be useable as either vacancy-adjacent or host materials for usable qubits would require a large amount of knowledge and experimentation, especially given the minimal direction provided by the Applicant.  
Enablement conclusion:
The examiner has considered the factors above and found that the scope of semiconductor vacancy qubit structure, which covers all vacancies of a semiconductor and all vacancies in a semiconductor usable as a qubit, far exceeds what is known in the art, and the quantity of experimentation necessary to reproduce the claimed invention is undue. The limitation in question would unfairly cover those semiconductor based qubits yet to be discovered (see Trustees of Boston University v. Everlight Electronics Co., Ltd. (Fed. Cir. 2018).
Per MPEP 2164.02(III): 
For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation. Proof of enablement will be required for other members of the claimed genus only where adequate reasons are advanced by the examiner to establish that a person skilled in the art could not use the genus as a whole without undue experimentation (emphasis added).
Accordingly, claims 1-20 are rejected for lack of enablement. This rejection applies equally to independent claims, as well as to dependent claims.

II: The limitation “superconductor quantum memory nanowire” in claims 1, 11 and 20 is not enabled.
This limitations was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	A: The breadth of the claims
Applicant has provided no special definition of the term “superconductor quantum memory nanowire.” Since there is no specific definition, the office must use the plain meaning of each term. The terms “superconductor,” “quantum,” “memory,” and “nanowire” are each individually well-known terms in the art. However, when the term “memory” is interpreted under its plain meaning, as something which retains information, the combination of “memory” with the other terms becomes problematic. For the question of enablement, the term “superconductor quantum memory nanowire” will be understood as covering a superconducting nanowire being used as a quantum memory (or a device capable of retaining quantum information, i.e., a qubit).
B: The nature of the invention, and C: The state of the prior art 
The invention is drawn to a plurality quantum mechanical systems which are coupled in order to communicate quantum information as it passes from one system to another. The invention appears to use the “superconductor quantum memory nanowire” to communicate quantum states between the “semiconductor vacancy qubit structure” and the “superconductor qubit logic circuit.” The “superconductor quantum memory nanowire” is described as comprising: “a superconductor material 21; and at least one rare-earth ion doping the super conductor material in nanowire regions 22. The at least one rare-earth ion dopes the superconductor material by embedding the nanowire regions 22, by example only” (¶ [0022]).
A generalized nanowire (superconductor or otherwise) cannot be used as a qubit. A qubit requires three degrees of confinement. However, a nanowire only provides two degrees of confinement and is therefore insufficient to provide a quantum state for the device. While a gate can be used to subdivide the nanowire electrostatically into quantum dots, and the quantum dots can then be used as qubits, a single uninterrupted nanowire does not have the confinement properties necessary to act as a quantum memory (see Frolov; Frolov, S.M., Plissard, S.R., Nadj-Perge, S. et al., Quantum computing based on semiconductor nanowires, MRS Bulletin 38, 809–815 (2013). https://doi.org/10.1557/mrs.2013.205 (Year: 2013), Fig. 2, which uses a nanowire with gate to form a quantum dot qubit). Furthermore, the Applicant gives no instruction past rare-earth ion doping in the nanowire regions.
D: The level of one of ordinary skill, and E: The level of predictability in the art
As indicated by Frolov, though a nanowire can be used to form quantum dots and therefore qubits, a free standing nanowire cannot. Further, a superconductor does not have the barrier properties required to confine an element so there is nothing to confine the states in the third dimension, which is a requirement for qubits. Accordingly, one of ordinary skill in the art would not know how to form a “quantum memory” from the doped superconductor nanowire and it is not easily predictable what additions or modifications would be necessary to the doped nanowire to make it function as claimed. 
F: The amount of direction provided by the inventor, and G: The existence of working examples
The “superconductor quantum memory nanowire” is discussed in detail only in ¶s [0022] and [0031] of Applicant’s specification. However, the limited discussion of doping a superconductor material with a rare-earth ion provides limited instruction on how to form a “quantum memory.” Furthermore, there are no additional confinement elements disclosed which might allow the system to be used as a qubit or quantum memory.
H: The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
For the device described in the specification to be usable as a superconductor quantum memory nanowire, specifics of how to dope the rare earth elements into the nanowires and what, if any, additional elements are required for to form the memory is necessary. Based on the limited guidance provided by the instant specification, the quantity of experimentation necessary to actually form a quantum memory device is exceedingly undue.
Enablement conclusion
The examiner has considered the factors above and found that the quantity of experimentation necessary to reproduce the claimed invention wherein the “superconductor quantum memory nanowire” is a quantum memory capable of retaining quantum information, is undue. It does not appear that the superconductor quantum memory nanowire is actually a memory in the plain meaning of the term. Accordingly, one of ordinary skill in the art would not be able to make and use the claimed “superconductor quantum memory nanowire” without further guidance from the applicant or undue experimentation.  
Accordingly, claims 1-20 are rejected for lack of enablement. This rejection applies equally to independent claims, as well as to dependent claims.

III: The limitations wherein the superconductor quantum memory nanowire is “coupled with a spin state of the semiconductor vacancy qubit structure” and “whereby the device is a hybrid device operable as an interface for computing or quantum-entangled networking” in claims 1, 11 and 20 are not enabled.
These limitations were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A: The breadth of the claims
Independent claims 1, 11 and 20 each recite “a superconductor quantum memory nanowire coupled with a spin state of the semiconductor vacancy qubit structure.” The language “coupled with a spin state” is being interpreted as having elements that are “quantum entangled” as defined in Applicant’s 9/16/2021 Appeal Brief (pg. 8: “quantum entanglement” is “a property of a set of subatomic particles whereby a quantum characteristic (such as spin or momentum) of one particle is directly and immediately correlated with the equivalent characteristics of the others regardless of separation in space”). Further, for the “hybrid device” to be “operable as an interface for computing or quantum-entangled networking,” quantum entanglement is required between elements of “semiconductor vacancy qubit structure” and “the superconductor quantum memory nanowire.” 
Due to the lack of working examples given in the specification and lack of clarity on what exactly is included in “a semiconductor vacancy qubit structure”, Applicant’s invention is best understood as a device which couples a nitrogen vacancy center (the “semiconductor vacancy qubit structure”) entangled photon with a superconductor quantum memory nanowire. Thus, the question of enablement will rely on this interpretation and what is known in the art about coupling with nitrogen vacancy centers. 
B: The nature of the invention, and C: The state of the prior art 
There are several types quantum computing devices, two of which are: (1) optical devices comprising atoms or artificial atoms, one type of which uses nitrogen vacancy centers in diamond, whose states are entangled with photons, and (2) superconductor qubits which measure the state of superconducting circuits. Both types of devices have benefits and drawbacks and there has been a long term desire to allow optical devices to communicate with superconductor devices. However, communication between the devices would require entangling the quantum state of the optical device with the quantum state of the superconducting device. Moreover, one must maintain this entanglement over a relatively large distance to allow communication between the two devices. 
Coupling quantum mechanical devices requires compatible wavelengths. As stated in Li et al. (“Telecom photon interface of solid-state quantum nodes,” cited in the 7/16/2019 IDS, hereinafter Li), section I:
The low emission rate into the ZPL [zero phonon line] limits the rate of entanglement generation. The emission fraction into the ZPL could be enhanced by a microcavity via the Purcell effect [14], while a difference frequency generation, used in recent experiments, achieved conversion of single NV photons into telecom wavelength with 17% efficiency [15, 16]. However, the signal-to-noise ratio was limited by pump-induced noise in the conversion process [17, 18] and resonance driving at cryogenic temperature is required, preventing room temperature applications.
Similarly, Dreau et al. (“Quantum Frequency Conversion of Single Photons from Nitrogen-Vacancy Center in Diamond to Telecommunication Wavelengths,” Phs. Rev. App. 9 004031 (Year:2018), hereinafter Dreau), section I, states:
Applying quantum frequency conversion to the NV center is a highly challenging task. First, only the coherent zero phonon-line (ZPL) emission (corresponding to approximately 3% of the total emission) [34,35] can be used to establish entanglement [12], leading to a low incident photon rate for conversion. Significant noise introduced in the nonlinear conversion process by the pump laser, through spontaneous parametric down-conversion (SPDC) [36] or Stokes Raman scattering [37], may thus prevent the signal-to-noise ratio at the output from exceeding unity. Second, the solution of operating the pump at a wavelength sufficiently above the target wavelength [36] is impeded by the short wavelength (637 nm) of the NV-center ZPL. These difficulties are highlighted by a recent experiment on down converting attenuated 637-nm laser light [37] to the C and L telecommunication bands, which achieved an internal conversion efficiency of 44% but at the cost of a noise photon rate of approximately 4 Mcts/s—about 3 orders of magnitude above typical ZPL count rates under off-resonant excitation for a NV center embedded in a diamond solid immersion lens [38].
However, if one is operating in a microwave regime, Li, section I, states:
An alternative approach is to work with the microwave interface of NV centers and then up-convert the signal to the desired optical domain. The conversion process can be realized with platforms such as electrooptomechanical [19–22] and electro-optic effects [23–25], which present strong nonlinearities, but they are usually limited by small bandwidths or low conversion efficiencies. Atoms or spin ensembles such as rare-earth doped crystals (REDC) are another promising interfaces between optical photons and microwaves, as they can have both optical and magnetic-dipole transitions. For example, Er3+:Y2SiO5 possesses an optical transition at 1540 nm which belongs to the C-band telecom range. They can strongly interact with photonic cavities [26, 27] or microwave resonators [28]. According to theoretical calculations [29–31], the conversion efficiency could reach near unit under optimal parameters, and the system has been also explored experimentally [32, 33]. Taking advantage of the REDC system can be helpful for building NV-based quantum networks with long scales.
Thus, in coupling with nitrogen vacancy centers, there is the issue that the zero phonon line of the nitrogen is at 637 nm (Li, page1, first column). In order to communicate between large distances, one must down convert the frequency from the vacancy or work in a microwave interface and up convert the frequency. In either case, only then is quantum communication from nitrogen vacancy centers compatible in reasonable ranges with optical fibers. Therefore, the claimed “semiconductor quantum memory nanowire coupled with a spin state of the semiconductor vacancy qubit structure” would require up converting or down converting an entangled photon to convey the entangled photon optically to the superconductor quantum memory nanowire. 
As can be seen by Li and Dreau, it is not a trivial task to “couple” to nitrogen vacancy centers. Li chooses to operate outside the normal 637 nm regime, while Dreau uses specific timings and noise. Further, it is noted that using the down conversion technique discussed by Dreau results in only 17% conversion (Dreau, section VI), which is still unacceptable (Li, section IV). Thus, Li and Dreau, which show the state of the art, demonstrate that transmitting entangled photons in optical fibers and thereby “coupl[ing] with a spin state of the semiconductor vacancy qubit structure”, while possible, is currently an actively evolving field with many hurdles.
D: The level of one of ordinary skill, and E: The level of predictability in the art
The art of quantum computing is one of low predictability. The technology of coupling to quantum devices is relatively new (as evidenced by the Dreau and Li references) and qubit systems and their interfaces are being actively researched. Accordingly, one of ordinary skill in the art would find it hard to envision a way to couple the spin state of the semiconductor vacancy qubit structure to a superconductor device without additional, detailed instruction from the Applicant.   
F: The amount of direction provided by the inventor, and G: The existence of working examples
Unfortunately, in the instant application, there is little discussion of how “coupled with a spin state of the semiconductor vacancy qubit structure” is achieved or how entanglement is established to form the “hybrid device operable as an interface for computing or quantum-entangled networking.”
As previously stated, in order to communicate information from the nitrogen vacancy center over large distances, one must down convert the frequency from the vacancy or work in a microwave interface and up convert the frequency. In paragraph [0028], applicant states that “[b]y example only, photonic activity is pumped at 808 nm and emitted at 1064 nm.” Thus, it appears that operating in the microwave regime is not being considered (the wavelength of a microwave is 30 cm (3E8 nm) to 1 mm (1E6 nm)). That leaves us with the option of down converting the frequency.
Paragraph [0023] of the instant application states “[i]n operation of the device D, the rare-earth ion R in the regions 22 of the superconductor quantum memory nanowire 20 either migrate to fill, or optically couple with, by resonant matching of the energy levels by the degree of Stark-splitting or Zeeman-splitting, vacancies V30 in the semiconductor vacancy qubit structure 30, thereby activating superconductor qubit logic circuit 10, e.g., as shown by arrow 14, and thereby enabling nodal operation of the device D” (emphasis added). However, this statement does not provide any instruction on how one is to convert the frequency of the vacancy to make it suitable for transmission. 
For example, the “superconductor quantum memory nanowire” is not described with enough information to allow one of ordinary skill in the art to understand how the photon from the nitrogen vacancy center is converted, or even transmitted. The photon would, in fact, likely be scattered the by the superconductor material of the superconductor quantum memory nanowire, rather than be converted. Paragraph [0025] of the instant specification states that “[t]he at least one rare-earth ion dopes the superconductor material 21 by embedding the nanowire regions 22, by example only.” In order to reach the doped portions of the nanowire, the photon would have to pass through the superconductor portion. Due to the reflective properties of superconductor materials, it is unclear how the photon would make it to the doped nanowire, much less become entangled. Thus, based on the limited direction from the applicant, one of ordinary skill in the art would not understand how to entangle the semiconductor vacancy qubit structure with the superconductor quantum memory nanowire.
	Further regarding the rare earth ions, Applicant’s disclosure only gives vague and broad recitations as to the structure that accomplishes the entanglement. While Li notes specific rare earth ions Er3+:Y2SiO5 are compatible with nitrogen vacancy center devices, Applicant provides no specifics, and merely lists every rare-earth element as a possible selection for the ion (¶s [0022] and [0031]) and later Neodymium (Nd) doped in Niobium (Nb) in the example (¶ [0035]). 
As a “working example”, ¶ [0035] of the instant application asserts that “[a]s shown in FIGs. 6A and 6B, the semiconductor vacancy qubit structure 30 and the superconductor quantum memory nanowire 20 are optically coupled via an embodiment of 
H: The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
For the device to be usable such that the superconductor quantum memory nanowire is “coupled with a spin state of the semiconductor vacancy qubit structure” and “the device is a hybrid device operable as an interface for computing or quantum-entangled networking,” a showing of how to establish entanglement between the semiconductor vacancy qubit structure and the superconductor quantum memory nanowire is necessary. The quantity of experimentation necessary to couple the spin state of the semiconductor vacancy qubit structure with a superconductor quantum memory nanowire is exceedingly undue because (1) the nature of the coupling to induce entanglement is not explained, (2) the use of superconducting material to transmit a photon appears counterintuitive, and (3) the specific rare earth ions which would induce entanglement with the photon and the manner in which that would happen are not disclosed.
Enablement Conclusion
The examiner has considered the factors above and found that the quantity of experimentation necessary to reproduce the claimed invention wherein the superconductor quantum memory nanowire is “coupled with a spin state of the semiconductor vacancy qubit structure” and “whereby the device is a hybrid device operable as an interface for computing or quantum-entangled networking” is undue. Further, there is a concern, due the vacuous nature of the specification (there is no clear data showing entanglement), that the disclosed device would not be usable as a hybrid device operable as an interface for computing or quantum-entangled networking. 
Accordingly, claims 1-20 are rejected for lack of enablement. This rejection applies equally to independent claims, as well as to dependent claims.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11 and 20 recite terms which are unclear and render the claims indefinite. While it is noted that applicant can be their own lexicographer, the requirements are guided by MPEP 2173.05 (a) stating: 
I. THE MEANING OF EVERY TERM SHOULD BE APPARENT
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).
II. THE REQUIREMENT FOR CLARITY AND PRECISION MUST BE BALANCED WITH THE LIMITATIONS OF THE LANGUAGE
Courts have recognized that it is not only permissible, but often desirable, to use new terms that are frequently more precise in describing and defining the new invention. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970). Although it is difficult to compare the claimed invention with the prior art when new terms are used that do not appear in the prior art, this does not make the new terms indefinite.
New terms are often used when a new technology is in its infancy or is rapidly evolving. The requirements for clarity and precision must be balanced with the limitations of the language and the science. If the claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the statute (35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph) demands no more. Packard, 751 F.3d at 1313 ("[H]ow much clarity is required necessarily invokes some standard of reasonable precision in the use of language in the context of the circumstances."). This does not mean that the examiner must accept the best effort of applicant. If the language is not considered as precise as the subject matter permits, the examiner should provide reasons to support the conclusion of indefiniteness and is encouraged to suggest alternatives that would not be subject to rejection.
III. TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc.v.Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.

I: The limitation “semiconductor vacancy qubit structure” in claims 1, 11 and 20 is unclear and renders the claim indefinite.
The term “semiconductor vacancy qubit structure” is indefinite because it is unclear if the semiconductor material is the vacant material, the vacancy-adjacent material, or the host material. It is noted that there is no explicit definition for said term in the specification.
The most well-known vacancy qubit it the art is a nitrogen vacancy center. This term nitrogen vacancy requires a host material lattice (diamond), a nitrogen atom, and a nitrogen-adjacent vacancy. Therefore, in the term X vacancy, the X is the vacancy-adjacent atom, and not the host material lattice. This made clear by the applicant cited Wikipedia article (cited in 9/16/2021 Appeal Brief; The nitrogen-vacancy center is a point defect in the diamond lattice. It consists of a nearest-neighbor pair of a nitrogen atom, which substitutes for a carbon atom, and a lattice vacancy.) However, it appears that the language of the limitation in question does not follow the conventional pattern with respect to how vacancies are termed. This is because ¶ [0023] of the instant specification describes that “the semiconductor vacancy qubit structure 30 comprises at least one of silicon carbide (SiC), diamond, and any appropriate semiconductor material.” However SiC and diamond are known in the art as the host materials for vacancy qubits, not the vacancy-adjacent atoms. Therefore, it is unclear which of the materials, the vacancy-adjacent material of the host material, is the semiconductor in the semiconductor vacancy qubit structure. 
In the 9/16/2021 Appeal Brief, Applicant argues that “[t]hus, the nitrogen-vacancy center is a missing-atom vacancy in a nitrogen-doped diamond semiconductor usable as a qubit. In concise terms, the nitrogen-vacancy center is an example of an embodiment of a ‘semiconductor vacancy qubit structure’” (page 31). However, here the Applicant contradicts themselves. They first agree that in the term X vacancy, X denotes the doped material (or the extra atom that is vacancy-adjacent), then immediately argue that their term, Y vacancy, denotes the same structure, but Y is the host. 
Another usage of X vacancy is wherein X is the vacant (or missing) material. This interpretation is consistent with the terminology used in the Awschalom group reference, and pointed out on page 34 of the 9/16/2021 Appeal Brief. Here, Applicant argues that “Awschalom teaches a silicon carbide semiconductor with a vacancy forming a qubit. In concise terms, a silicon carbide semiconductor with a divacany [sic] forming a qubit is an example of an embodiment of a ‘semiconductor vacancy qubit structure’” (page 34). Applicant again points out the host material, silicon carbide, as being the semiconductor in the semiconductor vacancy qubit structure. 
Therefore, it is apparent that the term semiconductor vacancy qubit structure can have multiple interpretations, some of which contradict conventional vacancy terminology. Accordingly, it remains unclear if the semiconductor in semiconductor vacancy qubit structure refers to the vacant material (similar to a silicon vacancy or carbon vacancy in a SiC vacancy qubit), the vacancy-adjacent material (similar to nitrogen in a nitrogen vacancy center), or the host material (again, similar to a silicon vacancy or carbon vacancy in a SiC vacancy qubit).
Accordingly, claims 1-20 are rejected as being indefinite. This rejection applies equally to independent claims, as well as to dependent claims.
For the purpose of examination, the scope of the term semiconductor vacancy qubit structure is taken to mean a qubit wherein either the vacancy-adjacent material or the host material is a semiconductor.


Response to Arguments
Applicant’s arguments in the Appeal Brief filed September 16, 2021 have been considered but are moot in view of the new rejections. 
While claims 1-20 remain rejected under 35 U.S.C. 112(a) for lack of enablement, the rejection has been rewritten and clarified to focus solely on the language of the claims and lay out the Wands factors considered when making the enablement determination. 
Similarly, while claims 1-20 remain rejected under 35 U.S.C. 112(b) as being indefinite, the rejection has been rewritten and clarified, with Applicant’s arguments addressed in the rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L REAMES/Primary Examiner, Art Unit 2896